      Case 1:18-cv-04438-AT-BCM Document 275 Filed 05/27/20 Page 1 of 3



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                            5/27/20
MORGAN ART FOUNDATION LIMITED,

                   Plaintiff,                              18-cv-4438 (AT) (BCM)
                                                           ORDER
              -against-

MICHAEL MCKENZIE, et al.,

                   Defendants.

BARBARA MOSES, United States Magistrate Judge.

       By letter-motion dated May 15, 2020 (Pltf. Ltr.) (Dkt. No. 261), plaintiff Morgan Art

Foundation Ltd. (MAF) requests an order compelling defendants Michael McKenzie and

American Image Art (collectively the AIA Defendants) to respond to MAF's First Requests for

Admission (RFAs), served on the AIA Defendants on March 16, 2020. Pltf. Ltr. at 1. According

to MAF, the AIA Defendants refused to respond to any of the RFAs due to the sheer number of

requests (258) served. This issue was discussed during a teleconference held by the Court on

May 18, 2020, at which the Court (i) ruled that the AIA Defendants need not answer RFAs 251

through 258 and (ii) as to the remaining RFAs, directed them to respond to plaintiff's letter-

motion in writing. (Dkt. No. 264.)

       By letter dated May 20, 2020 (Def. Opp.) (Dkt. No. 265), the AIA Defendants asserted

generally that their remaining objections were to the content, rather than the number, of the

disputed requests, and specifically that RFAs 174, 182, 183, 186, 201, 202, and 250 are each

deficient for a variety of reasons. Def. Opp. at 2-3. By letter dated May 22, 2020 (Pltf. Reply)

(Dkt. No. 268), plaintiff agreed to modify RFAs 182, 186, 201, and 202, but argued that the

Court should compel the AIA Defendants to answer RFAs 174, 183, and 250 as originally

requested.
      Case 1:18-cv-04438-AT-BCM Document 275 Filed 05/27/20 Page 2 of 3



       Following plaintiff's reply, the AIA Defendants filed a final (unauthorized) letter on May

26, 2020, in which they withdrew their objection to RFA 174, and agreed to answer RFAs 182,

186, 201, and 202 as modified, but maintained their objections to RFAs 183 and 250 (Dkt. No.

269), which are now the only remaining contested requests.

       RFA 183 asks the AIA Defendants to admit that they "published a catalogue illustrating

Robert Indiana Works named in the License/IP Agreement or the Sculpture Agreement, and that

catalogue did not mention Morgan Art Foundation." (Dkt. No. 261-1, at ECF page 27.) The AIA

Defendants assert that this request is "vague and ambiguous" because it fails to define "what

catalogue or which specific Robert Indiana Works Morgan is referring to." Def. Opp. at 3. The

objection misses the mark. In the absence of a genuine burden objection (for example, that the

AIA Defendants published so many catalogues illustrating so many Robert Indiana Works that

they cannot answer the request without extensive research), there is no need for plaintiff to ask

the question on a catalogue-by-catalogue basis. Further, the request specifies that the Robert

Indiana Works plaintiff is referring to are those "named in the License/IP Agreement or the

Sculpture Agreement." Plaintiff is also correct that both the License/IP Agreement (Dkt. No.

107-1) and the Sculpture Agreement (Dkt. No. 107-2) "on their face, refer to specific works and

catalogues by name." Pltf. Reply at 2. Since RFA 183 is not unduly vague, nor ambiguous, the

AIA Defendants must answer it.

       RFA 250 asks the AIA Defendants to admit "that the License/IP Agreement gave to

Morgan Art Foundation the exclusive right to reproduce the License/IP Agreement Images."

(Dkt. No. 261-1, at ECF page 27). As the Court explained during the May 18 conference (in

reference to RFAs 251-58), requests for admission served pursuant to Fed. R. Civ. P. 36 "cannot

be used to require a party to admit the truth of a legal conclusion," no matter how relevant the
                                                   2
      Case 1:18-cv-04438-AT-BCM Document 275 Filed 05/27/20 Page 3 of 3



underlying legal issue may be to the parties' dispute. Carver v. Bank of New York Mellon, 2018

WL 4579831, at *2 (S.D.N.Y. Sept. 25, 2018); see also Coach, Inc. v. Horizon Trading USA

Inc., 908 F. Supp. 2d 426, 432 (S.D.N.Y. 2012) (quoting Williams v. Krieger, 61 F.R.D. 142, 144

(S.D.N.Y. 1973)) ("To force the defendant to 'admit' [legal conclusions] would only frustrate the

purposes for which Rule 36 was drafted."). RFA 250, like RFAs 251-58, improperly asks the

AIA Defendants to adopt plaintiff's interpretation of a contract to which they are not parties; that

is, to accept plaintiff's legal conclusion as to its import. The AIA Defendants need not answer

RFA 250.

       For these reasons, it is hereby ORDERED that the AIA Defendants shall answer all of

plaintiff's RFAs, except RFAs 250-58, no later than June 5, 2020.

       It is further ORDERED that defendant Jamie Thomas – who did not oppose plaintiff's

separate letter-motion to compel, filed on May 15, 2020 (Dkt. No. 263) – shall promptly answer

plaintiff's RFAs 7-18 and 47 addressed to Thomas.

       The Clerk of Court is respectfully directed to close the motions at Dkt. Nos. 261 and 263.

Dated: New York, New York
       May 27, 2020

                                                     SO ORDERED.



                                                     ________________________________
                                                     BARBARA MOSES
                                                     United States Magistrate Judge




                                                     3
